                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JOE DANIEL FREDERICK, #891510,                    §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §    Case No. 6:21-cv-156-JDK-JDL
                                                  §
BOBBY LUMPKIN, DIRECTOR TDCJ,                     §
                                                  §
       Respondent.                                §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Joe Daniel Frederick, a Texas Department of Criminal Justice prisoner

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

United States District Court for the Southern District of Texas. The case was transferred to this

Court for proper venue and was referred to United States Magistrate Judge, John D. Love, for

findings of fact, conclusions of law, and recommendations for the disposition of the case. Docket

Nos. 3, 5. On June 2, 2021, Judge Love issued a Report recommending that the petition be

dismissed with prejudice as barred by the applicable statute of limitations and that a certificate of

appealability be denied. Docket No. 9. Petitioner filed timely written objections. Docket No. 11.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo if a party

objects within fourteen days of the Report and Recommendation. 28 U.S.C. § 636(b)(1). In

conducting a de novo review, the Court examines the entire record and makes an independent

assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).



                                                 1
       The only circumstance raised in Petitioner’s objection that was not previously addressed

by the Magistrate Judge is Petitioner’s assertion that the prison in which he is housed does not

keep a copy of the Antiterrorism and Effective Death Penalty Act (AEDPA) in his housing unit,

where he is confined due to his disability. Docket No. 11 at 2. He cites Egerton v. Cockrell, 334

F.3d 433 (5th Cir. 2003), for the suggestion that the failure to post a copy of AEDPA in his unit

constituted a state-created impediment warranting a later start to his limitations period. Docket No.

11 at n.2. In Egerton, the United States Court of Appeals for the Fifth Circuit held that “[t]he

State’s failure to make available to a prisoner the AEDPA,” with its “newly imposed statute of

limitations,” could be an impediment warranting a later start of the limitations period pursuant to

28 U.S.C. § 2244(d)(1)(B) if that failure actually prevented the inmate from timely filing—i.e., if

the inmate was actually unaware of the AEDPA limitations period. Egerton, 334 F.3d at 438–39.

Egerton had been in prison since before AEDPA was passed in 1996, and the district court

observed that there was nothing in the record indicating that the AEDPA statutes had been

available to Egerton in prison or that he had actual knowledge of its limitations period before its

expiration. Id. at 435, 437–38. He filed his federal habeas petition within months of being

transferred to a prison with an adequate law library. Id. at 435.

       Courts applying Egerton have “[f]or the most part . . . determined that Egerton was an

unusual case based on egregious facts and, therefore, its scope was limited.” Dufrene v. Ramos,

No. CV 16-13822, 2016 WL 6311122, at *3 (E.D. La. Oct. 6, 2016), report and recommendation

adopted, 2016 WL 6276893 (E.D. La. Oct. 27, 2016). “Now that the AEDPA has been in effect

for over a decade, it is unlikely that a prisoner could successfully rely upon Egerton, which was

fact-specific to a prisoner dealing with a new law and no copy of the statute.” Romero v. Thaler,

No. 2:10-CV-075, 2010 WL 2366025, at *3 (N.D. Tex. May 25, 2010), report and



                                                  2
recommendation adopted, 2010 WL 2366033 (N.D. Tex. June 11, 2010). Egerton thus does not

apply where, as here, a petitioner “does not . . . allege that he had no knowledge of AEDPA’s

statute of limitations.” Krause v. Thaler, 637 F.3d 558, 561 (5th Cir. 2011). Moreover, it has never

been extended to require posting a copy of AEDPA in an inmate’s housing unit, as opposed to

making it available from the prison library. Petitioner is unable to visit the library personally, but

he acknowledges that he can receive legal materials from the library on request and that he has had

the assistance of six inmate legal assistants. Docket No. 8 at 5–6. These circumstances, combined

with the fact that AEDPA became effective approximately three years before Petitioner’s 1999

conviction and has now been in place for more than twenty-five years, materially distinguish this

case from Egerton.

       Having conducted a de novo review of the Report and the record in this case, the Court has

determined that the Report of the United States Magistrate Judge is correct, and Petitioner’s

objections are without merit. The Court therefore OVERRULES Petitioner’s objections (Docket

No. 11) and ADOPTS the Report and Recommendation of the Magistrate Judge (Docket No. 9)

as the opinion of the District Court. Petitioner’s petition for habeas corpus is hereby DISMISSED

with prejudice as untimely. Further, the Court DENIES a certificate of appealability.

          So ORDERED and SIGNED this 9th              day of July, 2021.



                                                      ___________________________________
                                                      JEREMY D. KERNODLE
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
